DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9 2022 has been entered.
Receipt of Arguments/Remarks filed on May 9 2022 is acknowledged. Claims 2-8, 10-11, 13, 15-22, 24-31, 33, 36-39, 41-43, 45, 48-49, 52-65 and 67-85 were/stand cancelled. Claim 1 was amended. Claims 1, 9, 12, 14, 23, 32, 34-35, 40, 44, 46-47, 50-51 and 66 are pending. Claims 23, 40 and 66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 14 2017. Claims 1, 9, 12, 14, 32, 34-35, 44, 46-47 and 50-51 are directed to the elected invention.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 9, 12, 14, 32, 34-35, 44, 46-47 and 50-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McClain et al. (USPGPUB No. 20100015200, cited on PTO Form 1449, referred to in the Office action as McClain ‘200) in view of  ARPS et al. (WO 2009120361, cited on PTO Form 1449), Okubo et al. (WO 2010001932, cited in the Office action mailed on 8/29/17) and Levy (WO 1996020698, cited on PTO Form 1449).
Applicant Claims
	The instant application claims a medical device comprising: a balloon; and a coating on at least a portion of the balloon, the coating including at least one pre-encapsulated particles of a pharmaceutical agent including a particle of a macrolide immunosuppressant in crystalline form; a first solid polymer layer encapsulating the particle; and  a layer of a binding agent encapsulating the first solid polymer layer, wherein the particle is pre-encapsulated prior to inclusion in the coating on the balloon, and wherein the pre-encapsulated particle is formed by dissolving the binding agent, mixing the binding agent and the pharmaceutical agent, and drying the binding agent mixed with the pharmaceutical agent, and  a second polymer layer partially coating the pre-encapsulated particle the second polymer deposited on the balloon using a compressed gas.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
McClain ‘200 is directed to a drug delivery medical device.  Taught is a medical device comprising a substrate and a coating on at least a portion of the substrate (claim 1).  Substrate includes a balloon (claim 11).  Release agents are taught (paragraph 0041).  Pharmaceutical agent used in the coating include rapamycin (paragraph 0065).  The drug is at least 50% crystalline (paragraph 0066).  The drug can be crystalline, semi-crystalline or amorphous (paragraph 0254).  Polymers for the coating include PLGA (paragraph 0082, example 12).  Taught is that upon inflation at least about 5% to about 50% and up to at least about 75% of the coating is freed from the surface and deposited at the intervention site (paragraphs 0691-0696). Taught is the use of electrostatic capture to coat a device and coating particles onto the substrate (paragraphs 0264, 0923).   While layers having defined uniform thickness and/or regular shape are contemplated.  Layers having varying thickness and/or irregular shape are also contemplated (paragraph 0275).  Taught are patterned coatings (paragraph 0393).  Coating thickness range from 0.5 to 50 microns (paragraph 0604).  Rapamycin particle size includes 2 microns (paragraph 0620).  In some embodiments, the coating comprises particles of the active agent that are encapsulated with a microstructure (paragraph 0092).  Sintering of the polymer is taught.  Depending on the nature of the polymer, the size of polymer particle and/or other polymer properties, a compressed gas may be employed.  In one example, carbon dioxide is used to treat a substrate that has been coated with a polymer and a drug, using dry powder and RESS electrostatic coating process (paragraph 0261).  Claimed is a medical device comprising a substrate and a coating on the substrate wherein the coating comprises a plurality of layers wherein at least one layer comprises a pharmaceutical agent that is crystalline (claim 1).  The polymer and the pharmaceutical agent can be in the same layer (claim 27).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While McClain ‘200 teaches a coating comprising a crystalline drug, rapamycin, which is a macrolide immunosuppressant on a balloon and suggest that the particles of the active can be encapsulated and the coatings can be applied with an electrostatic capture which utilized compressed gas, McClain ‘200 does not expressly teach pre-encapsulation of the drug.  However, this deficiency is cured by Arps et al. 
Arps et al. is directed to an insertable medical device having microparticulate associated elastic substrates and methods for drug delivery.  Taught is a medical device that comprises an expandable elastic portion, a coating comprising a flexible hydrogel matrix on the expandable elastic portion and microparticulates associated with the coating (page 3, lines 24-30).  The expandable elastic portion is all or a portion of a balloon (claim 5).  The microparticulates have an average dimension in the range of 0.1 microns (100 nm) to 10 microns (claim 8).  The coating has a thickness in the range of 5 to 100 microns (claim 19).  Suitable microparticulates are formed either partially or entirely of bioactive agent (page 6, 25-26).  In some embodiments the microparticulates include a control release agent such as biodegradable polymers like PLGA.  The polymer can be used to provide additional control over release of the bioactive agent after it has been released from the expanded elastic portion (page 6, 27-31).  Figure 1a-1c shows microparticulates that are fully embedded, partially embedded and marginally embedded (page 9, lines 1-5).  Figures 3-5 show similar configurations. The microparticulate can be formed comprising a bioactive agent core and a release-modulating polymer shell around the core (page 16, lines 29-31, page 27, lines 29-32, page 28, lines 3-13).  Microparticulates include immunosuppressive agent (page 17, line 32).  A spray drying process to coat the microparticulates on the coated layer is taught and form the microparticulates (page 20, lines 20-32).  Also claimed is a device comprising an expandable elastic portion, a coating comprising a biodegradable polymeric matrix on the expandable elastic portion and microparticulates associated with the matrix (claim 15).  Matrix polymers include polylactide, polyglycolide, polylactide-co-glycolide, etc. (claim 16).  Crystalline microparticulates are taught (page 15, lines 3-9).  When immobilized in a coating on the surface of the elastic portion, it is generally desirable to utilize microparticulates having an average diameter that is smaller than the thickness of the coating (page 16, lines 3-8).  The coating can be composed of biodegradable polymeric material that allows immobilization of the microparticulates.  Natural polymers are taught and include polypeptides (page 33, lines 16-25).  Upon inflation of the balloon, a portion of the microparticulates are transferred to the tissue of luminal arterial wall at the target site.  10% or greater of the microparticulates originally associated with the surface are transferred.  In some aspects the amount transferred is in the range of about 30 to 100%.  When the microparticulates are included in an expandable coating on the surface of the balloon, the inflation of the balloon stretches the coating.  This physical change promotes the release of the microparticulates.  Stretching of the coating causes the coating to become thinner (page 40-41, lines 30-32 and 1-17).
	While McClain ‘200 suggests multiple coating layers, McClain ‘200 does not teach coating the drug particles with a binding agent.   However, this deficiency is cured by Levy et al. and Okubo et al.
Levy et al. is directed to surface-modified nanoparticle and methods of making and use same.  Surface modifying agent is any chemical or biological compound, which may be a bioactive agent, having the property of altering the surface of nanoparticles.  Surface modifying agents include natural products such as proteins and peptides (pages 13-14).  PLGA particles are exemplified (example 2).  The particles are suitable for catheter based local delivery include balloon angioplasty (page 97) as well as oral administration (page 105).  Surface modification of pre-formed nanoparticles is particularly advantageous since it avoids complications with chemical compatibility which could lead to failure of particle formation.  One method for adsorbing a surface modifying agent to the nanoparticles comprise the steps of suspending the nanoparticles in a solution of the surface modifying gent and freeze-drying the suspension to produce a coating on the nanoparticle.  In this preferred method, the pre-formed nanoparticles are suspended in a solution of the surface modifying agent in distilled water (page 20).  
	Okubo et al. (wherein USPGPUB No. 20110189299 is utilized as an English language equivalent) is directed to pharmaceutical composition containing surface-coated microparticles.  Polycationic polyamino acids that can be utilized is polyarginine (paragraph 0035).  Polyarginine is taught as a transmucosal adsorption promoter (paragraph 0038).  Coating PLGA particles with polyarginine is exemplified.  PLGA particles were suspended in a citric acid which is then added to the citric acid solution containing poly-L-arginine (example 4).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of McClain ‘200, Arps et al., Okubo et al. and Levy et al. and utilize a polymer, such as PLGA,  to coat the rapamycin prior to inclusion in the coating.  One skilled in the art would have been motivated to coat the drug particles to provide for further controlled release as taught by Arps et al. Since McClain ‘200 suggests encapsulation of the drug there is a reasonable expectation of success.   
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of McClain ‘200, Arps et al., Okubo et al. and Levy et al. and utilize a coating comprising polyarginine over the PLGA drug containing particles.  One of ordinary skill in the art would have been motivated to utilize a polyarginine coating to modify the surface of the PLGA in order to enhance transmucosal adsorption as taught by Okubo et al. One of ordinary skill in the art would have a reasonable expectation of success as both Levy et al. and Okubo et al. suggest polyarginine as a surface modifying agent for PLGA particles and Levy et al. suggest they can be used with balloons.  One skilled in the art would have been motivated to coat the polyarginine over pre-formed particles as taught by Levy et al. in order to avoid complications with chemical compatibility which could lead to failure of particle formation.  Regarding the process steps of forming recited in claim 1, both Levy and Okubo et al. suggest the use of an aqueous suspension in forming the surface modification layer. Levy et al. teaches freeze-drying reading on removing the water.  
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of McClain ‘200, Arps et al., Okubo et al. and Levy et al. and utilize a compressed gas coating process.  One skilled in the art would have been motivated to utilize an electrostatic static coating process which utilizes compressed gas to apply not only the encapsulated drug particles but also the coating layers as McClain ‘200 expressly teaches the use of this coating process.  
Regarding the claimed structure, Arps et al. teaches a bioactive core with a polymer shell, reading on particles of pharmaceutical agent with a first solid polymer layer encapsulating the pharmaceutical agent, use of the binding coating as rendered obvious above would result in particles of pharmaceutical agent with a first solid polymer layer encapsulating the pharmaceutical agent and a layer of binding agent encapsulating the first solid polymer.  McClain ‘200 teaches the use of multiple coating layers wherein at least one layer comprises a polymer and a drug.  As shown in Arps, when multiple coatings are utilized with the particles, the particles can be partially coated with the second layer see for example Figure 3.  Thus, more than one coating layer would result in a second polymer which is partially encapsulating the pre-encapsulated particle. 
Regarding the claimed crystallinity, McClain ‘200 teaches an overlapping range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05.  Since there are only three choices for the form of the active (crystalline, semi-crystalline and amorphous), it would have been readily apparent to one of ordinary skill in the art to select one of these three forms.  Regarding the claimed particle size and thickness, Arps et al. and McClain ‘200 teach suitable amounts.  Furthermore, it is noted that selection of particle size is not a patentable modification in the absence of unobvious results.  In re Rose, 105 USPQ 237 (CCPA 1995).  Based on the teachings of Arps et al., one skilled in the art would have been motivated to manipulate the coating thickness depending on the desired release.  A thicker coating would be expected to produce a slower release than a thinner coating.  Furthermore, since the microparticulates are desired to be smaller than the coating thickness of the coating on the balloon, depending on the size of the drug particulates, this would also result in manipulation of the coating on the microparticulates to ensure the total is less than the thickness of the coating on the balloon.
Regarding the claimed release rate, Arps et al. and McClain ‘200 teaches an overlapping amount.  
Response to Arguments
Applicants’ arguments filed May 9 2022 have been fully considered but they are not persuasive. 
Applicants argue that claim 1 has been amended to recite specific limitations directed to the binding agent. It is argued that while Levy and Okubo suggest polyarginine as a surface modifying agent for PLGA particles neither teach application of a binding agent to a pharmaceutical agent encapsulated by a polymer, let alone the specific process recited in claim 1.  It is argued that the process by which the coating is formed is critical to the function of the coating.  Forming the coating using the process as claimed optimizes the adherence of the pre-encapsulated particle to the artery to promote an effective delivery of the pharmaceutical agent to the surrounding medium.
Regarding Applicants’ arguments, firstly, Note MPEP 2113: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The MPEP also indicates that “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  “In determining validity of a product-by-process claim, the focus is on the product and not the process of making it.” Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1369 (Fed.Cir.2009). The process of making is only relevant “if the process by which a product is made imparts ‘structural and functional differences’ distinguishing the claimed product from the prior art” Greenliant Systems, Inc. v. XicorLLC, 692 F.3d 1261, 1268 (Fed. Cir. 2012).  Optimization is not a structural or functional difference.  Nonetheless, both Okubo and Levy suggests a suspension of particles in water.  Levy teaches that the particles are suitable for catheter based local delivery including balloon angioplasty.  Levy recognizes that surface modification of pre-formed nanoparticles is particularly advantageous since it avoids complications with chemical compatibility which could lead to failure of particle formation.  This provides the motivation to first form particles of the pharmaceutical agent with PLGA and then coating the PGLA particles with a surface modifying agent.   One method for adsorbing a surface modifying agent to the nanoparticles comprise the steps of suspending the nanoparticles in a solution of the surface modifying gent and freeze-drying the suspension to produce a coating on the nanoparticle.  In this preferred method, the pre-formed nanoparticles are suspended in a solution of the surface modifying agent in distilled water.  This is the same as what is instantly claimed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616